

115 HR 2973 IH: To provide for the issuance of an Alzheimer’s Disease Research Semipostal Stamp.
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2973IN THE HOUSE OF REPRESENTATIVESJune 21, 2017Ms. Maxine Waters of California (for herself, Mr. Smith of New Jersey, Mr. Garamendi, Mr. Grijalva, Mr. Conyers, Ms. Ros-Lehtinen, Mr. Young of Alaska, Mr. Cole, Mr. Lamborn, Mr. Evans, Ms. Clarke of New York, Mr. DeFazio, Mr. Hastings, Ms. Jackson Lee, Ms. Wilson of Florida, Ms. Hanabusa, Ms. Norton, Ms. Matsui, Mrs. Napolitano, Mrs. Watson Coleman, Mr. Keating, Mr. Higgins of New York, Ms. Barragán, Mr. Sean Patrick Maloney of New York, Mr. Payne, Ms. Lee, Mr. Norcross, Mr. Raskin, Mr. Delaney, Ms. Moore, Mr. Cohen, Mr. Johnson of Georgia, Ms. Plaskett, Mr. Tonko, Ms. Sánchez, Mr. David Scott of Georgia, Mrs. Dingell, Mr. Sires, Ms. Kaptur, Ms. Wasserman Schultz, Ms. Roybal-Allard, Mr. Soto, Ms. Shea-Porter, Mr. Lewis of Georgia, Mr. Ellison, Mrs. Beatty, Ms. Kuster of New Hampshire, Ms. Lofgren, Mr. Serrano, Mr. Peterson, Ms. DelBene, Mr. Lipinski, Mr. Brown of Maryland, Mr. Suozzi, Ms. Michelle Lujan Grisham of New Mexico, Mr. Blum, Mr. Barletta, Mr. McGovern, Mr. Schneider, Mr. King of New York, Ms. Clark of Massachusetts, and Mr. Costello of Pennsylvania) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the issuance of an Alzheimer’s Disease Research Semipostal Stamp.
	
		1.Alzheimer's Disease Research Semi­post­al Stamp
 (a)In generalIn order to afford a convenient way for members of the public to contribute to funding for medical research relating to Alzheimer's disease, the United States Postal Service shall issue a semipostal stamp (referred to in this Act as the Alzheimer's Disease Research Semipostal Stamp) in accordance with the provisions of this section.
			(b)Terms and conditions
 (1)In generalThe issuance and sale of the Alzheimer's Disease Research Semipostal Stamp shall be governed by the provisions of section 416 of title 39, United States Code, and regulations issued under such section, subject to the requirements of this subsection.
 (2)DurationThe Alzheimer's Disease Research Semipostal Stamp shall be made available to the public for a period of 6 years, beginning no later than 12 months after the date of the enactment of this Act.
 (3)Disposition of proceedsAll amounts becoming available from the sale of the Alzheimer's Disease Research Semipostal Stamp (as determined under section 416(d) of such title 39) shall be transferred to the National Institutes of Health, for the purpose described in subsection (a), through payments which shall be made at least twice a year.
 (c)DefinitionFor purposes of this Act, the term semipostal stamp refers to a stamp described in section 416(a)(1) of title 39, United States Code. 